DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 15-34  in the reply filed on 6/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague, indefinite, awkwardly, confusingly worded and/or lacking proper antecedent basis:
“and/or” in claims 15,17-21, and 25,28. The limitations claim elements inclusively or in the alternative.
Claims 25-33 recited a range without units. Without any units the range is indefinite because it is not clear what the range is referring too. Therefore these are just numbers and without units it make no sense what the range is being defined as.  Numbers have to a meaning or they are just numbers.  The prior art will meet the claims because nothing is being claimed that make sense.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 and 25-33  is/are rejected under 35 U.S.C. 102(a1)  as being anticipated by Peter 296784.
Peter discloses the claimed invention as recited the claims as shown below:
15. (Previously Presented) A mounting device for a support unit for commercial vehicles, comprising:

at least one supporting area  28;

a first fixing area (holes on right side 26); and

a second fixing area (holes on left side 26);

wherein the at least one supporting area is configured to absorb supporting forces in a supporting direction from a support unit and/or a support tube 14&16;

wherein the first fixing area and the second fixing area are configured to fix the mounting device to a semi-trailer; and

wherein the first fixing area has at least one hole, the second fixing area has at least one hole, and the at least one hole of the first fixing area and the at least one hole of the second fixing area are configured to receive a fastener.

16. (Previously Presented) The mounting device as claimed in claim 15, wherein the at least one hole of the first fixing area includes a plurality of holes that cooperate to define a first hole series, and wherein the at least one hole of the second fixing area includes a plurality of holes that cooperate to define a second hole series. See Fig.3


17. (Previously Presented) The mounting device as claimed in claim 16, wherein the spacing between certain holes of the plurality of holes of the first hole series and/or the spacing between certain holes of the plurality of holes of the second hole series is not equidistant. See Fig.3 with holes 26 and 50 being a distance apart which is not equidistance.

18. (Previously Presented) The mounting device as claimed in claim 16, wherein at least two holes of the first hole series have different geometries, and/or wherein at least two holes of the second hole series have different geometries. See Fig.,3 which has different sizes

19. (Previously Presented) The mounting device as claimed in claim 18, wherein the at least two holes of the first hole series have different diameters, and/or wherein the at least two holes of the second hole series have different diameters. See Fig.,3 which has different sizes

20. (Previously Presented) The mounting device as claimed in claim 15, wherein a ratio of a diameter of the at least one hole of the first fixing area and/or the diameter of the at least one hole of the second fixing area to a wall thickness of the first and second fixing areas, respectively, is within a range of 2.33 to 4.75.  See above rejection of 112. The Range is not claiming anything substance that which can be understood.


25. (Previously Presented) The mounting device as claimed in claim 16, wherein a ratio of a spacing in the supporting direction between adjacent holes of the plurality of holes of the first hole series and/or a spacing in the supporting direction between adjacent holes of the plurality of holes of the second hole series to the wall thickness of the first and second fixing areas, respectively, is ina range of 7.5 to 17.5. See above rejection of 112. The Range is not claiming anything substance that which can be understood.
26. (Previously Presented) The mounting device of claim 25, wherein the ratio is within a range of 8.3 to 16.3. See above rejection of 112. The Range is not claiming anything substance that which can be understood.


27. (Previously Presented) The mounting device of claim 26, wherein the ratio is within a range of 10 to 15. See above rejection of 112. The Range is not claiming anything substance that which can be understood.


28. (Previously Presented) The mounting device as claimed in claim 16, wherein a ratio of a spacing in a longitudinal direction between adjacent holes of the plurality of holes of the first hole series and/or the spacing in a longitudinal direction between adjacent holes of the plurality of holes of the second hole series to the wall thickness of the first and second fixing areas, respectively, is ina range of 0.5 to 5. See above rejection of 112. The Range is not claiming anything substance that which can be understood.


29. (Previously Presented) The mounting device as claimed in claim 28, wherein the ratio is within a range of 0.8 to 3.8. See above rejection of 112. The Range is not claiming anything substance that which can be understood.

30. (Previously Presented) The mounting device as claimed in claim 29, wherein the ratio is within a range of 1.1 to 2. See above rejection of 112. The Range is not claiming anything substance that which can be understood.



31. (Previously Presented) The mounting device as claimed in claim 16, wherein a ratio of a mean spacing between the first hole series and the second hole series to an averaged wall thickness of the first and second fixing areas is ina range of 29 to 62.5. See above rejection of 112. The Range is not claiming anything substance that which can be understood.


32. (Previously Presented) The mounting device of claim 31, wherein the ratio is within a range of 30 to 51. See above rejection of 112. The Range is not claiming anything substance that which can be understood.


33. (Previously Presented) The mounting device of claim 32, wherein the ratio is within a range of 31.5 to 48. See above rejection of 112. The Range is not claiming anything substance that which can be understood.



Allowable Subject Matter
Claims 21-24 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Combine claims 16, 19, and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best prior art is of rejection and the rest is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 15, 2022